        Case 7:19-cv-05503-VB-PED Document 148 Filed 01/22/21 Page 1 of 3




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK


  VICTORIA MALONE,
                                                                    Case No.: 7:19-cv-05503 (VB)
        Plaintiff,
                                                                    PROPOSED
              - against -                                           REVISED CIVIL CASE
                                                                    DISCOVERY PLAN AND
    TOWN OF CLARKSTOWN, WAYNE BALLARD,                              SCHEDULING ORDER
    in his personal and official capacity as Clarkstown
    Highway Superintendent, FRANK DIZENZO, in his
    personal and official capacity as Clarkstown
    Highway Superintendent, ANDREW LAWRENCE,
    in his personal and official capacity, DAVID
    SALVO, in his personal and official capacity,
    ROBERT KLEIN, in his personal and official
    capacity,TUCKER CONNINGTON, in his personal
    and official capacity, and BRIAN LILLO, in his
    personal and official capacity,

        Defendants.

          This Civil Case Discovery Plan and Scheduling Order is adopted, after
   consultation with counsel and any unrepresented parties, pursuant to Fed. R. Civ. P. 16
   and 26(f):

   1.        All parties do not consent to conducting all further proceedings before a
             Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c). The
             parties are free to withhold consent without adverse substantive consequences. (If
             all parties consent, the remaining paragraphs of this form need not be completed.)

   2.        This case is to be tried to a jury.

   3.        Amended pleadings may not be filed and additional parties may not be joined
             except with leave of the Court. Any motion to amend or to join additional parties
             shall be filed by November 22, 2019. (Absent exceptional circumstances, 30 days
             from date of this Order.)

   4.        Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be completed by
             November 6, 2019. (Absent exceptional circumstances, 14 days from date of this
             Order.)

   5.        Fact Discovery




8624611v.1
         Case 7:19-cv-05503-VB-PED Document 148 Filed 01/22/21 Page 2 of 3




             a.      All fact discovery shall be completed by November 20, 2020. (Absent
                     exceptional circumstances, a period not to exceed 120 days from date of this
                     Order.)

             b.      Initial requests for production of documents shall be served by November 16,
                     2019.
                     Subsequent requests for the production of documents may be served at a later
                     date, but no later than November 20, 2020.

             c.   Interrogatories shall be served by November 20, 2020.
             d.   Non-expert depositions shall be completed by November 20, 2020.

             e.   Requests to admit shall be served by November 20, 2020.

             f.   Any of the interim deadlines in paragraphs 5(b) through 5(e) may be extended by
                  the written consent of all parties without application to the Court, provided that all
                  fact discovery is completed by the date set forth in paragraph 5(a).

   6.        Expert Discovery

             a.      All expert discovery, including expert depositions, shall be completed by
                     March 5, 2021 (Absent exceptional circumstances, 45 days from date in
                     paragraph 5(a); i.e., the completion of all fact discovery.)

             b.      Plaintiff’s expert disclosures pursuant to Fed. R. Civ. P. 26(a)(2) shall be
                     made by November 21, 2020.

             c.      Defendant’s expert disclosures pursuant to Fed. R. Civ. P. 26(a)(2) shall
                     be made by February 12, 2021.
             d.      The interim deadlines in paragraphs 6(b) and 6(c) may be extended by the
                     written consent of all parties without application to the Court, provided that
                     all expert discovery is completed by the date set forth in paragraph 6(a).

   7.        Additional provisions agreed upon by the parties are attached hereto and made
             a part hereof.


   8.        ALL DISCOVERY SHALL BE COMPLETED BY March 5, 2021.
             (Absent exceptional circumstances, a period not to exceed 6 months from date
             of this Order.)

   9.        All motions and applications shall be governed by the Court’s Individual
             Practices, including the requirement of a pre-motion conference before a
             motion for summary judgment is filed.

   10.       Unless otherwise ordered by the Court, within 30 days after the date for the
             completion of discovery, or, if a dispositive motion has been filed, within 30 days


8624611v.1
         Case 7:19-cv-05503-VB-PED Document 148 Filed 01/22/21 Page 3 of 3




             after a decision on the motion, the parties shall submit to the Court for its approval a
             Joint Pretrial Order prepared in accordance with the Court’s Individual Practices.
             The parties shall also comply with the Court’s Individual Practices with respect to
             the filing of other required pretrial documents.


   11.       The parties have conferred and their present best estimate of the length of the trial
             is five to seven days.

   12.       This Civil Case Discovery Plan and Scheduling Order may not be modified or the
             dates herein extended without leave of the Court or the assigned Magistrate Judge
             acting under a specific order of reference (except as provided in paragraphs 5(f) and
             6(d) above).

   13.       The Magistrate Judge assigned to this case is the Honorable Paul E. Davison.

   14.       If, after the entry of this Order, the parties consent to trial before a Magistrate
             Judge, the Magistrate Judge will schedule a date certain for trial and will, if
             necessary, amend this Order consistent therewith.

   15.       The next case management conference is scheduled for February 2, 2021 at
             10:30am.



   Dated: January 22, 2020
          White Plains, New York


                      SO ORDERED:


                                                               Paul E. Davison
                                                               United States Magistrate Judge




8624611v.1
